DETAILED ACTION
Amendment submitted July 5, 2022 has been considered by examiner. Claims 1-4, 6-11, 13-17 and 19-20 are pending. 


ALLOWANCE
Claims 1-4, 6-11, 13-17 and 19-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 1, 9 and 15:
“routing a second request received at the first instance of the application to the in- memory persistence storage while the in-memory persistence storage 1s configured as the primary storage for the first instance of the application, wherein the second request is for reading or writing data at the database layer; and in response to determining that the database layer is available after configuring the in-memory persistence storage as the new primary storage for the first instance of the application: performing a synchronization of data between the in-memory persistence storage and the database layer, wherein the synchronization comprises: copying data stored at the in-memory persistence storage to the database layer, wherein the copied data is data that is not persisted at the database layer; and deleting data stored at the database layer that does not correspond to data persistent in the in-memory persistence storage; and configuring the database layer as an updated primary storage for the application.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Winokur (2016/0179637) describes at least synchronization of a new primary storage system based on a failover.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163